*202OPINION OF THE COURT
Per Curiam.
Respondent Kevin Patrick Claffey was admitted to the practice of law in the State of New York by the Second Judicial Department on June 29, 1988.* Respondent’s last known business address was located within the First Judicial Department.
The Departmental Disciplinary Committee seeks an order disbarring respondent from the practice of law pursuant to 22 NYCRR 603.4 (g) because he was suspended under 22 NYCRR 603.4 (e) (1) (i) and did not appear or apply to the Committee or this Court for a hearing or reinstatement within six months from the date of the order of suspension, which was November 22, 2011.
Respondent was suspended because, among other things, he failed to cooperate with the Committee’s investigation of complaints filed against him in August 2010 and January 2011 which alleged that he neglected an estate matter and a matrimonial matter. Respondent also failed to register as required by 22 NYCRR 118.1 and Judiciary Law § 468-a.
On December 2, 2011, the Committee sent respondent a notice of entry of this Court’s November 22, 2011 suspension order to three of his last known addresses, by first class and certified mail, return receipt requested. Respondent failed to appear on the previous motion, as well as the present motion, and has not applied to the Committee or this Court for a hearing or reinstatement, although he was served with this motion and more than six months have elapsed since November 22, 2011 (see Matter of Jones, 89 AD3d 227 [2011]; Matter of Bambury, 91 AD3d 141 [2011]; Matter of Delio, 17 AD3d 69 [2005]).
Accordingly, the Committee’s motion to disbar respondent, pursuant to 22 NYCRR 603.4 (g), should be granted and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
Andreas, J.E, Sweeny, Acosta, Freedman and ManzanetDaniels, JJ., concur.
*203Respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.

 Respondent, pro se, has not appeared in this proceeding.